DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Below is the Final Action on the Merits for claims 19 – 21 and 25 – 36. Claims 1 – 18 and 22 – 24 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 19 – 21 and 25 - 36 recite the limitations “first and second substantially cylindrical sections” throughout the claim set. Examiner finds that the limitation has been defined in such a way that the limitation outlines the metes and bounds of the claims so as to be understood by one having ordinary skill in the art and further as shown in the drawings and outlined in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 – 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (WO 2012/144328 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1).
Regarding Independent Claim 19, Yoshihiko teaches a handle (10) for an oral care implement, the handle (10) having a longitudinal length extension (Annotated Fig. 1) comprising a connector (Annotated Fig. 1) for repeatedly attaching and detaching a head (20) to and from a handle (10) of the oral care implement (Fig. 1), the connector having an outer surface and comprising: a first substantially cylindrical section (mounting shaft, 52) having a first longitudinal symmetry axis (Annotated Fig. 1), a second substantially cylindrical section (attachment, 40) having a second longitudinal symmetry axis (Annotated Fig. 1), and an at least partially conically shaped section (pedestal, 42) interconnecting the first substantially cylindrical sections (52) and the second (40) substantially cylindrical section (Annotated Fig. 1), wherein there is a distance between the first and second longitudinal symmetry axis (Annotated Fig. 1; due to location of pedestal,42), the second (40) substantially cylindrical sections (Annotated Fig. 1) and the at least partially conically shaped section (42) defining a longitudinal length extension (Annotated Fig. 1) of the connector (Annotated Fig. 1), wherein the longitudinal length extension of the handle (Annotated Fig. 1), the longitudinal length extension of the connector (Annotated Fig. 1), and the first and second symmetry axes (Annotated Fig. 1), are parallel to one another (Annotated Fig. 1), wherein the first (52) substantially cylindrical section has a first outer surface (Annotated Fig. 5c) and the second (40) 

    PNG
    media_image1.png
    718
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    483
    media_image2.png
    Greyscale

Yoshihiko does not teach  wherein at least one of the first and second substantially cylindrical sections comprises a flattening portion having a substantially flat surface extending along the longitudinal length extension of the connector and disposed substantiallyDocket No. CM4944QResp. to OA of 05-14-2021 Examiner: HENSON, KATINA NResp. Filed: 08-16-2021opposite to the portions of the first and second outer surfaces that are disposed in the substantially straight alignment; wherein at least one of the first and second substantially cylindrical sections include a spring-loaded ball element  comprising a ball  and a spring, the ball slightly extending from and beyond the flat surface of the flattening portion in a direction substantially perpendicular to the flat surface of the flattening portion, and the spring applies a radial force onto the ball in a direction substantially perpendicular to flat surface of the flattening portion, so that repeatedly attaching and detaching the head to and from the handle is accomplished by pulling in 
Minoletti, however, teaches wherein at least one of the first and second sections (Annotated Fig. 1) comprises a flattening portion (Annotated Fig. 1) having a substantially flat surface (Annotated Fig. 1; sleeve 22 has a squared inside surface and the end of rod, 32 is dimensioned to mate with squared inside, thus Minoletti teaches a flattening portion having a flat surface; Col. 4, lines 21 - 29) extending along the longitudinal length extension (Annotated Fig. 1) of the connector (32) and disposed substantiallyDocket No. CM4944QResp. to OA of 05-14-2021 Examiner: HENSON, KATINA NResp. Filed: 08-16-2021opposite to the portions of the first and second outer surfaces (Annotated Fig. 1) that are disposed in the substantially straight alignment (Annotated Fig. 1); wherein at least one of the first and second sections (Annotated Fig. 1) include a spring-loaded ball element (50)  including a ball (52) and a spring (54), the ball slightly extending from and beyond the flat surface (Annotated Fig. 1) of the flattening portion (Annotated Fig. 1) in a direction substantially perpendicular to the flat surface (Annotated Fig. 1) of the flattening portion (Annotated Fig. 1), and the spring (54) applies a radial force onto the ball (52) in a direction substantially perpendicular to the flat surface (Annotated Fig. 1) of the flattening portion (Annotated Fig. 1), so that repeatedly attaching and detaching the head (12) to and from the handle (30) is accomplished by pulling in and pulling out the head (12) in the direction of the longitudinal length extension of the connector (Annotated Fig. 1), whereby the ball (52) engages and disengages a recess (28) provided in an inner wall (24) of the head (12; Annotated Fig. 1; Col. 4, lines 30 - 39).

    PNG
    media_image3.png
    318
    582
    media_image3.png
    Greyscale
 

Regarding Claim 20, Yoshihiko, as modified, teaches the handle (10) wherein each of the first (52) and the second (40) substantially cylindrical section has a cross-sectional area (Fig. 1) extending substantially perpendicular to the first and second longitudinal symmetry axis (Annotated Fig. 1 – cross sectional areas extend in width direction while longitudinal axis extend in length direction; thus perpendicular) respectively and wherein at least one of said cross-sectional areas (Fig. 1) is substantially circular (Fig. 5C ).  
Regarding Claim 21, Yoshihiko, as modified, teaches the handle (10) wherein the cross-sectional area of the first substantially cylindrical section (52) is greater than the cross-sectional area () of the second substantially cylindrical section (40 as shown in Fig. 1, the cross sectional area of 52 is greater than the cross sectional area of 40).  
Regarding Claim 25, Yoshihiko, as modified, teaches the handle (10) wherein the handle (10) has a distal end (near head 20; Fig. 1) and a proximal end (near end of 22; Fig. 1), wherein the proximal end (Fig. 1) comprises a hollow portion (space, 53) into which a portion of the first substantially cylindrical section (52) is fixed (Fig. 1).

Claims 26 – 30 and 32 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (WO 2012/144328 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1) and Fischer (EP 3090646 A1) as cited by Applicant.
Regarding Claim 26, Yoshihiko, as modified, teaches all of the elements of claim 25 as discussed above.
Yoshihiko does not teach the handle wherein the proximal end of the handle comprises a chamfered surface relative to the longitudinal length extension of the connector.
Fischer, however, teaches the handle (handle, 1) wherein the proximal end (Annotated Fig. 2c) comprises a chamfered surface (inclined stop surface, 44) relative to the longitudinal length extension of the connector (Annotated Fig. 2c).

    PNG
    media_image4.png
    222
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    309
    590
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include t the handle wherein the proximal end of the handle comprises a chamfered surface, as taught by Fischer, to provide a surface for optimum vibration transmission to ensure a thorough cleaning of a surface.

Further, Fischer teaches the elements as discussed above except the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis. Fischer, however, teaches the front surface of the handle is longer than the back surface of the handle as measures along the longitudinal axis, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement to further include the front surface of the head is longer than the back surface of the head as measure along the longitudinal axis, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 27, Yoshihiko, as modified, teaches all of the elements of claim 26 as discussed above.
Yoshihiko does not teach wherein the handle has a front surface and a back surface opposite to the front surface, and wherein the chamfered surface causes the front surface to be shorter than the back surface as measured along the longitudinal length extension of the handle.
Fischer, however, teaches the handle (1) has a front surface (Annotated Fig. 2c) and a back surface (Annotated Fig. 2c) opposite to the front surface (Annotated Fig. 2c), and wherein the chamfered surface (44) causes the back surface (Annotated Fig. 2c) to be shorter than the front surface (Annotated Fig. 2c) as measured along the longitudinal length extension of the handle (10).  


    PNG
    media_image6.png
    311
    558
    media_image6.png
    Greyscale

Fischer does not explicitly teach the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis, however, Examiner notes that the Applicant has failed to provide any criticality in having the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum connection involves only routine optimization and experimentation to one having ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis, as desired by the user, depending on the particular use of the implement.
Further, Fischer teaches the elements as discussed above except the front surface of the handle is shorter than the back surface of the handle as measures along the longitudinal axis. Fischer, however, teaches the front surface of the handle is longer than the back surface of the handle as measures along the longitudinal axis, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement to further include the front surface of the head is longer than the back surface of the head as measure along the longitudinal axis, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 28, Yoshihiko, as modified, teaches all of the elements of claim 27 as discussed above.
Yoshihiko further teaches wherein the handle (10) has a cross-sectional area perpendicular to the longitudinal length extension (Annotated Fig. 1) of the handle (10).
Yoshihiko does not teach the handle wherein the chamfered surface and the cross-sectional area define an angle α from 15° to 30°.  
Fischer, however, teaches the handle (1) wherein the chamfered surface (44) and the cross-sectional area define an angle α (Fig. 2c).  

    PNG
    media_image7.png
    270
    630
    media_image7.png
    Greyscale

Fischer does not explicitly teach wherein the chamfered surface and the cross-sectional area define an angle α 15° to 30°, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the chamfered surface and the cross-sectional area define an angle α 15° to 30° since such a modification would have involved a mere change in the size of an angle of a component. A change in angle size is generally recognized as being within the level of ordinary skill in the art. 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle wherein the chamfered surface and the cross-sectional area define an angle α from 15° to 30°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Regarding Claim 29, Yoshihiko, as modified, teaches all of the elements of claim 28 as discussed above.
Yoshihiko does not teach the handle wherein the angle α is from about 18° to about 28°.  
Fischer, however, teaches the handle having an angle α (Annotated Fig. 1b).  
Fischer does not explicitly teach wherein the angle α is from about 18° to about 28°, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the chamfered surface and the cross-sectional area define an angle α 18° to 28° since such a modification would have involved a mere change in the size of an angle of a component. A change in angle size is generally recognized as being within the level of ordinary skill in the art. 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle wherein the angle α is from 18° to 28°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface.
Regarding Claim 30, Yoshihiko, as modified, teaches all of the elements of claim 29 as discussed above.
Yoshihiko does not teach the handle wherein the angle α is 25°. 
Fischer, however, teaches the handle (1) having an angle α (Annotated Fig. 1b).  
Fischer does not explicitly teach wherein the angle α is 25°, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the chamfered surface and the cross-sectional area define an angle α as 25° since such a modification would have involved a mere change in the size of an angle of a component. A change in angle size is generally recognized as being within the level of ordinary skill in the art. 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the handle wherein the angle α is 25°, as taught by Fischer, to provide optimum vibration transmission to ensure a thorough cleaning of a surface. 
Regarding Claim 32, Yoshihiko, as modified, teaches the manual oral care implement (1) wherein the head (22) comprises a hollow portion (Annotated Fig. 1 below) for receiving at least a part of 

    PNG
    media_image8.png
    457
    335
    media_image8.png
    Greyscale

Regarding Claim 33, Yoshihiko, as modified, teaches the manual oral care implement (1) of claim 30, wherein the head (20) comprises a hollow portion (Annotated Fig. 1 above) having an inner wall (Annotated Fig. 1 above).
Yoshihiko does not teach the inner wall comprising a recess for receiving the ball of the spring-loaded ball element.  
Minoletti, however, teaches an implement wherein the head (14) comprises a hollow portion (20) having an inner wall the inner wall (22) comprising a recess (28) for receiving the ball (52) of the spring-loaded ball element (50; Col. 4, lines 9 - 20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include t the inner wall comprising a 
Regarding Claim 34, Yoshihiko, as modified, teaches all of the elements of claim 33 as discussed above.
Yoshihiko further teaches the manual oral care implement wherein the head comprises a hollow portion (Fig. 1) having an inner wall (Fig. 1)
Yoshihiko does not teach wherein the inner wall comprises at least one rib for adjusting the head on the connector.  
Fischer, however, teaches the manual oral care implement wherein the inner wall (66; Fig. 3e) of the hollow portion (73; Fig. 3e) of the head (60) further comprises at least one rib (80), for adjusting the head on the connector (Fig. 3c). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the inner wall of the hollow portion of the head further comprises at least one rip, preferably two rips being arranged opposite each other, for adjusting the head on the connector, as taught by Fischer, to provide a connection which is simple and cheap to manufacture and which prevents the connector from becoming uncoupled when in use. 
Regarding Claim 35, Yoshihiko, as modified, teaches all of the elements of claim 33 as discussed above.
Yoshihiko further teaches the manual oral care implement wherein the head comprises a hollow portion (Fig. 1) having an inner wall (Fig. 1)
Yoshihiko does not teach wherein the inner wall comprises at least two ribs.  
Fischer, however, teaches the manual oral care implement wherein the head (60) comprises a hollow portion (73; Fig. 3e) having an inner wall (66; Fig. 3e), wherein the inner wall (66; Fig. 3e) of the hollow portion (73) of the head (60) further comprises at least two ribs (80; Fig. 3e). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the inner wall of the hollow 
Regarding Claim 36, Yoshihiko, as modified, teaches all of the elements of claim 35 as discussed above.
Yoshihiko does not teach the manual oral care implement wherein the at least one rip comprises two rips arranged opposite each other.
Fischer, however, teaches the manual oral care implement wherein the at least two ribs (80) are arranged opposite each other (Fig. 3e).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include at least one rip comprises two rips arranged opposite each other, as taught by Fischer, to provide a connection which is simple and cheap to manufacture and which prevents the connector from becoming uncoupled when in use. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Yoshihiko (WO 2012/144328 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1) and Hwang (KR20090030829 A) as cited by Applicant.
Regarding Claim 31, Yoshihiko, as modified, teaches all of the elements of claim 19 as discussed above.
Yoshihiko does not teach the manual oral-care implement is devoid of a power source. 
 Hwang, however, teaches a manual oral care implement (detachable toothbrush, 100; Fig. 1) comprising a handle (100), a connector (first coupling part, 300) and a head (brush part, 200), the head (200) being repeatedly attachable to and detachable from the handle (100; Fig. 1) via the connector (300), wherein the handle (100) is devoid of a power source (Fig. 1).

    PNG
    media_image9.png
    557
    199
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Yoshihiko to further include the manual oral-care implement is devoid of a power source, as taught by Hwang, to provide a connection which is simple and inexpensive to manufacture. 
Response to Arguments
Applicant's arguments, filed August 16, 2021, with respect to the rejection of claims 19 – 36 under 35 U.S.C 103 in regards to Yoshihiko and the reference failing to teach a flattening portion extending along the longitudinal length extension and disposed opposite the first and second outer surfaces have been fully considered and are persuasive; therefore the rejection is withdrawn. 
Examiner, however respectfully disagrees with Applicants arguments in regards to the limitations not being taught or suggested by any of the other references provided.
Minoletti an analogous device having at least one of the first and second sections  comprising a flattening portion and  having a substantially flat surface extending along the longitudinal length extension  of the connector  and disposed substantiallyDocket No. CM4944QResp. to OA of 05-14-2021 Examiner: HENSON, KATINA NResp. Filed: 08-16-2021opposite to the portions of the first and second outer surfaces that are disposed in the substantially straight alignment and further wherein at least one of the first and second sections  include a spring-loaded ball element   including a ball  and a spring, the ball slightly extending from and beyond the flat surface of the flattening portion as outlined in the rejection above.
Applicant’s arguments with respect to amended claim 19 – 21 and 25 - 36 have been fully considered, however, after further consideration and in light of the amendments presented, a new grounds of rejection is made. Yoshihiko, in view of Minoletti remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723